DETAILED ACTION
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites the limitations “collecting, from a plurality of volumes on a per-volume basis, one or more real-time performance metrics for one or more compute processes”, “generating an inertial parameter for one or more volume” and “generating an instruction to use the real-time performance metrics and the inertial parameter to determine whether to transfer responsibility for a compute process on a first storage server node to a second storage server node”. These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind. For example, “collecting performance metrics …” in the context of the claim encompasses a user making a manual obtaining. Similarly, “generating a parameter” or “generating an instruction” in the context of the claim encompass the user manually performing the steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processor to perform the colleting and generating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining/gathering data, etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the obtaining and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 depend on claim 1 but do not add any feature or subject matter that would solve the non-statutory deficiencies of claim 1. For instance, claims 2-6 recite further mental steps which fail to make the claims any less abstract and thus are not additional to the abstract idea. Claims 2-6 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 1-6 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 8 and 14 are a system claim and a non-transitory computer-readable storage medium claim, respectively, and are also directed to an abstract idea without significantly more for the same reason as set forth in claim 1 above.
Claims 9-12 and 15-20 are directed to an abstract idea without significantly more for the same reason set forth in claims 2-6.
Claims 8-12 and 14-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulati et al. (US 8,935,500 B1).


As to claim 1, Gulati teaches a method performed by one or more processing resources of one or more computer systems, the method comprising:
collecting, from a plurality of volumes on a per-volume basis (LUN), one or more real-time performance metrics (workload metrics for each LUN; col. 4, line 41 – col. 6, line 13 and col. 7, lines 26-56) for one or more compute processes executing on the one or more computer systems (VMs operating on hosts; col. 3, lines 1-14 and see Fig. 1);
generating an inertial parameter for one or more volumes in the plurality of volumes (a weighted sum of two or more different percentile values of this time series of normalized load metrics is sued as the representative load metric for the LUN; col. 8, lines 8-10); and
generating an instruction that cause a processor to use the real-time performance metrics and the inertial parameter to determine whether to transfer responsibility for a compute process on a first storage server node to a second storage server node (Fig. 4 method for load balancing … determine whether or not LUNs share the same physical storage array … purged if the … 95th percentile value; see Fig. 4 and col. 8, lines 17-51).

As to claim 2, Gulati teaches wherein the one or more processes comprises at least one of a client process, a bin synchronization process, a slice balancing process, or a cluster fault monitoring process (VMs, Apps; see Fig. 1 and associated text).

As to claim 3, Gulati teaches wherein the one or more real-time performance metrics comprises at least one of percentage of processor utilization metric, an input/output (I/O) throughput metric, an average I/O size metric, an average read latency, or an average write latency (I/O size, read/write ratio, I/O latency; col. 7, lines 24-30 and col. 5, lines 21-25).
As to claim 4, Gulati teaches wherein generating an inertial parameter comprises determining at least one of a volume size, a volume activity level, or a number of client sessions operating on a volume; and generating a weighting factor to the at least one of a volume size, a volume activity level, or a number of client sessions operating on a volume (col. 5, line 21 – col. 6, line 13).

As to claim 5, Gulati teaches identifying a volume as unavailable for balancing operations when the inertial parameter for the volume fails to fall beneath a threshold value (col. 8, line 46-47).

As to claim 6, Gulati teaches generating an instruction that causes a processor to determine a performance capacity of one or more protection domains (col. 6, lines 19-29).

As to claim 7, Gulati teaches generating an instruction that causes a processor to apply a load balancing algorithm to rebalance a compute load between the one or more protection domains (load balancing; col. 6, lines 30-51 and Fig. 4).

As to claim 8, it is the same as the method claim 1 above except this a system claim, and therefore is rejected under the same ground of rejection.

As to claims 9-14, see rejections of claims 2-7 above, respectively.

As to claim 15, it is the same as the method claim 1 above except this a non-transitory computer readable storage medium claim, and therefore is rejected under the same ground of rejection.

As to claims 16-21, see rejections of claims 2-7 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakashita et al. (US 2021/0105322 A1) teaches a highly accurate data migration pattern is decided on the bases of usages of a plurality of kinds of resources and by taking influence of execution of data migration on each resource into consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
September 30, 2022